Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2022 was filed after the mailing date of the restriction requirement on September 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below and was previously made of record in the original February 2, 2022 notice of allowance. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1. (Currently Amended). 1. A substrate processing device comprising: an annular distribution ring; a plurality of connection plates connected to the distribution ring and having non-uniform impedances; a shower plate electrically connected to the plurality of connection plates; and a stage provided below the shower plate and facing the shower plate.
Claims 16-18. (Cancelled).

Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance which were previously recorded in the original February 2, 2022 notice of allowance: The allowed claims are directed to power delivery, and impedence control thereof, in substrate processing chambers. Independent claim 1 requires in part “connection plates having non-uniform impedances” interposed between a high frequency power source and a shower plate. The non-uniform impedances functioning to “control the in-plane distribution of plasma density” ([0028]) leading to film thickness uniformity ([0029]) as discussed by Applicants. The Examiner’s search cites Sorensen; Carl A. et al. (US 8691047 B2, US 20110135844 A1) as teaching equivalent impedance tuning elements (176; Figure 3; [0041]) interposed between an RF source (112; Figure 1) and Sorensen’s distribution plate (130; Figure 3). However, Sorensen does not teach or suggest that Sorensen’s backing plate is “an annular distribution ring” as claimed by claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below documents were cited in the original February 2, 2022 notice of allowance.
US 8691047 B2, US 20110135844 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716